FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CUAUHTEMOC BALTAZAR-OROZCO,                       No. 08-73200

               Petitioner,                        Agency No. A075-664-548

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Cuauhtemoc Baltazar-Orozco, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir. 2005), and

claims of constitutional violations in immigration proceedings, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition

for review.

         The agency properly concluded that Baltazar-Orozco was the subject of an

expedited removal order that interrupted his continuous physical presence. See

Juarez-Ramos v. Gonzales, 485 F.3d 509, 512 (9th Cir. 2007) (an expedited

removal order interrupts an alien’s continuous physical presence for cancellation

purposes). Baltazar-Orozco’s due process claim fails because he cannot

demonstrate prejudice. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir. 2000)

(requiring prejudice for a petitioner to prevail on a due process claim).

         We lack jurisdiction over Baltazar-Orozco’s contention that the expedited

removal order in the record did not pertain to him, because he failed to exhaust this

contention before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   08-73200